 


109 HR 1690 IH: Windfall Elimination Provision Relief Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1690 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Frank of Massachusetts (for himself, Mr. Hoyer, Mr. Waxman, Mr. Crowley, Mr. Owens, Mr. Abercrombie, Mr. Wexler, Mr. Cleaver, Mr. McGovern, and Mr. Paul) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to restrict the application of the windfall elimination provision to individuals whose combined monthly income from benefits under such title and other monthly periodic payments exceeds a minimum COLA-adjusted amount of $2,500 and to provide for a graduated implementation of such provision on amounts above such minimum amount. 
 
 
1.Short titleThis Act may be cited as the Windfall Elimination Provision Relief Act of 2005.  
2.Windfall elimination provision restricted to total monthly amounts in excess of COLA-adjusted amount of $2,500Section 215(a)(7) of the Social Security Act (42 U.S.C. 415(a)(7)) is amended— 
(1)in subparagraph (A), by inserting after service’), the following: if the sum of the individual’s primary insurance amount under paragraph (1) of this subsection and the portion of the monthly periodic payment which is attributable to noncovered service performed after 1956 (with such attribution being based on the proportionate number of years of such noncovered service) is greater than 1/12 of the amount established for purposes of subparagraph (B)(iii)(I) under subparagraph (B)(iv), then; 
(2)in the second sentence of subparagraph (B)(i), by striking (with such attribution being based on the proportionate number of years of such noncovered service) and inserting (as determined under subparagraph (A)); 
(3)in the last sentence of subparagraph (B)(i), by striking the larger of and all that follows through subsection (i)) and inserting the following: the primary insurance amount determined under paragraph (1), reduced (before the application of subsection (i)) by the applicable percentage determined under clause (iii) of the excess of such amount over the larger of the two amounts computed under the preceding two sentences,; and 
(4)by adding at the end of subparagraph (B) the following new clauses: 
 
(iii)For purposes of clause (i), the applicable percentage in connection with any individual is the product (not greater than 100 percent) derived by multiplying 2.5 percentage points by the quotient determined under this clause. The quotient determined under this clause is the quotient derived by dividing— 
(I)the excess of the sum referred to in subparagraph (A) over 1/12 of the amount established for purposes of this subclause under clause (iv), by 
(II)1/480 of the excess of the dollar amount established for purposes of this subclause under clause (iv) over the dollar amount established for purposes of subclause (I) under clause (iv),rounded to the next higher multiple of 1 where such amount is a multiple of 0.5 and to the nearest multiple of 1 in any other case. 
(iv)For individuals whose concurrent entitlement described in subparagraph (A) commences in calendar year 2005, the dollar amounts established for purposes of subclauses (I) and (II) of clause (iii) shall be $30,000 and $40,000, respectively. For individuals whose concurrent entitlement described in subparagraph (A) commences in any calendar year after 2005, each of the amounts so established shall equal the product derived by multiplying the corresponding amount established with respect to calendar year 2005 by the quotient obtained by dividing— 
(I)the national average wage index (as defined in section 209(k)(1)) for the first of the 2 calendar years preceding the calendar year for which the determination is made, by 
(II)the national average wage index (as so defined) for 2003.Each amount established by this clause for any calendar year shall be rounded to the nearest multiple of $1, except that any amount so established which is a multiple of $0.50 but not of $1 shall be rounded to the next higher multiple of $1. .  
3.Effective dateThe amendments made by section 2 shall apply with respect to benefits for months after the date of the enactment of this Act. Notwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts to the extent necessary to carry out the amendments made by section 2. 
 
